Citation Nr: 0914506	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for cancer of the left 
parotid gland for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans Appeals 
("BVA" or "Board") on appeal from a July 2007 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Des Moines, Iowa in which the RO 
denied the benefits sought on appeal.  The appellant, the 
surviving spouse of a Veteran who had active service from 
July 1950 to August 1972 and who died in April 2006, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.  

After reviewing the evidence of record, the Board finds that 
additional development of the appellant's claims is 
necessary.  As such, this appeal is REMANDED to the RO via 
the Appeals Management Center ("AMC") in Washington, DC.  
VA will notify the appellant if further action is required on 
her part.


REMAND

In this case, the evidence of record reveals that the Veteran 
passed away on April 25, 2006 at the age of 76.  
Mucoepidermoid carcinoma of the parotid gland was certified 
as the immediate cause of death on his death certificate.  
Other significant conditions listed as contributing to the 
Veteran's death were coronary artery disease and chronic 
obstructive pulmonary disease ("COPD"). See certificate of 
death.  One month prior to his death, the Veteran submitted a 
claim of entitlement to service connection to the RO for 
cancer. See March 2006 application for compensation.  A 
review of the claims file reveals that the RO did not have an 
opportunity to adjudicate the Veteran's service connection 
claim prior to his death.    

In this appeal, the appellant seeks connection for cancer of 
the parotid gland for accrued benefits purposes and service 
connection for the cause of the Veteran's death. May 2006 
application for compensation.  In essence, the appellant 
argues that the Veteran's fatal cancer of the parotid gland 
manifested as a result of his exposure to ionizing radiation 
during his long period of service. See statements dated in 
August 2007 and June 2008.  The Board notes that a 
determination as to whether there are accrued benefits must 
be based on the evidence in the file at the date of death. 38 
C.F.R. § 3.1000(d)(4) (2008).  Evidence in the file at date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 
4 Vet. App. 353 (1993).  In the event that such evidence as 
defined herein is added to the record on remand, the Board 
finds that adjudication of the appellant's accrued benefits 
claim should be deferred pending the development requested by 
the Board in this remand.   

The Board observes that service connection for a disorder 
which is claimed to be due to radiation exposure during 
service can be established in three different ways. Ramey v. 
Brown, 9 Vet. App. 40 (1996), affirmed at 120 F.3d 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer that 
will be presumptively service-connected under the criteria of 
38 C.F.R. § 3.309(d) if it can be shown that the veteran 
seeking service connection  is (or was) a "radiation-exposed 
veteran" engaged in a "radiation-risk activity" as those 
terms are defined in VA's regulations. See 38 U.S.C.A. § 
1112(c); 38 C.F.R. §§ 3.309(d)(3)(i) and 3.309(d)(3)(ii).  
Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service-connected provided that 
certain conditions specified in that regulation are met.  The 
list of radiogenic diseases includes salivary gland cancer 
and any other type of cancer.  However, the Board observes 
that 38 C.F.R. § 3.311(b) further states that, if a veteran 
has one of the radiogenic diseases, a dose estimate should be 
obtained and the case will be referred to VA's Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's specific 
disease resulted from radiation exposure during service.  
Third, service connection for a disability claimed as due to 
exposure to ionizing radiation may also be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service. See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

After reviewing the evidence of record, it is apparent to the 
Board that the appellant seeks service connection for the 
Veteran's parotid gland cancer for accrued benefits purposes 
(and by extension, service connection for the cause of the 
Veteran's death) under two of the three legal bases set forth 
above: (1) as a radiogenic disease under 38 C.F.R. § 3.311 
due to ionizing radiation exposure; or (2) on a direct or 
presumptive service connection basis in accordance with 38 
C.F.R. §§ 3.303, 3.307 and 3.309. See Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).  In making this finding, the Board 
acknowledges for the record that cancer of the salivary gland 
(the anatomy of which consists of the parotid gland, the 
submandibular gland and the sublingual gland) is listed as a 
presumptive disease under 38 C.F.R. § 3.309(d)(1).  However, 
service connection on a presumptive basis for cancer of the 
parotid gland for accrued benefits purposes under 38 C.F.R. § 
3.309(d) is not available in this case since the evidence 
fails to show that the Veteran was a "radiation-exposed 
veteran" as that term if defined in 38 C.F.R. § 3.309(d).  

In terms of the applicable theories of entitlement cited 
above, a review of the claims file clearly reveals that the 
Veteran was exposed to ionizing radiation during his period 
of service as part of his duties as a nuclear power plant 
operator from 1961 to 1963. See service personnel records; DD 
Form 1141; service treatment records.  Additionally, the 
Board observes that the Veteran indicated in an attachment to 
his March 2006 application for compensation that he was 
exposed to a small nuclear reactor while working as an 
electrical/electronic technician to develop a nitrogen gas 
turbine during his period of service from 1962 to 1968; and 
was also exposed to possible radiation during his two tours 
of duty in Vietnam while inspecting power plant operations 
throughout IV Corps with the Southern District Engineers from 
1969 to 1971. March 2006 application for compensation, with 
attachments.  

Additional evidence in the claims file consists of a 
radiation dose estimate calculated by VA's Under Secretary of 
Health from the Veteran's service records.  The claims file 
also contains four (4) medical opinions, a May 2005 private 
medical opinion and a November 2006 VA medical opinion 
supportive of the appellant's claims that did not take into 
consideration that Veteran's specific radiation dose estimate 
and two (2) VA medical opinions dated in June 2007 from VA's 
Under Secretary for Health and VA's Under Secretary for 
Benefits not supportive of the appellant's claims that took 
into consideration the Veteran's radiation dose estimate.  

The Board finds that a remand of the current appeal is 
warranted in light of an informal hearing presentation 
recently submitted on the appellant's behalf. January 2009 
informal hearing presentation, pgs. 6-7.  In that informal 
hearing presentation, the appellant's representative argued 
that if the present appeal could not be granted, the claims 
file should be remanded to the RO for the purpose of 
obtaining outstanding private medical records related to the 
manifestation of the Veteran's post-service parotid gland 
cancer from the University of Iowa Hospitals and Clinics and 
the Mayo Clinic. Id.  A review of the claims file reveals no 
request for records from these private facilities; nor are 
any records from such facilities been associated with the 
claims file.  In light of the request from the appellant's 
representative, the Board finds that a remand of this appeal 
is warranted.  

A remand of the appellant's claims will also allow the RO an 
opportunity to ensure that all data related to the Veteran's 
actual exposure to ionizing radiation during service has been 
obtained.  In this regard, the Board observes that the 
radiation dose estimate of record appears to be based upon 
information obtained from the Veteran's DD Form 1141 and is 
limited to the time period from 1961 to 1963.  However, a 
statement from the Veteran contained in the claims file 
appears to indicate the Veteran's belief that he may also 
have been exposed to ionizing radiation during his tours of 
service from 1964 to 1971. March 2006 application for 
compensation, with attachments.  Upon remand, the RO should 
investigate the Veteran's assertions and, if necessary, 
obtain a new radiation dose estimate from VA's Under 
Secretary of Health and an addendum medical opinion from VA's 
Under Secretary of Benefits regarding the medical issues in 
this appeal.   

Therefore, the Board REMANDS this case for the following 
actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The RO should contact the appellant 
and request that she provide complete 
addresses and medical authorizations for 
medical records pertaining to the 
Veteran's diagnosis and treatment for 
parotid gland cancer from the University 
of Iowa Hospitals and Clinics and the 
Mayo Clinic (as referenced in the 
January 2009 informal hearing 
presentation).  Utilizing the 
authorizations provided by the 
appellant, the RO should attempt to 
obtain and associate the Veteran's 
treatment records with the claims file.  
The appellant should also be informed, 
in the alternative, that she may obtain 
these records herself and submit them to 
the RO.  

3.  The RO should attempt to 
investigate the Veteran's assertions of 
possible exposure to ionizing radiation 
during his period of service as an 
electrical/electronic technician from 
1962 to 1968 and while working as an 
inspector of power plant operations 
throughout IV Corps with the Southern 
District Engineers in Vietnam from 1969 
to 1971. See Veteran's March 2006 
application for compensation, with 
attachments.  If the RO's investigation 
reveals any additional occupational 
radiation exposure monitoring records 
not already contained in the claims 
file, the RO should forward the claims 
file to the VA Under Secretary for 
Health for a new radiation dose 
estimate.  Thereafter, the case should 
be forwarded to the Under Secretary for 
Benefits for an opinion as to whether 
sound scientific and medical evidence 
supports the conclusion that it is at 
least as likely as not that the 
Veteran's fatal cancer of the parotid 
gland resulted from his exposure to 
radiation in service. 

In remanding the above-referenced claims, the Board requests 
that the RO 
please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling of this appeal is requested.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and her representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  
The purpose of this REMAND is to obtain additional evidence; 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless 
she is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



